UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 7, 2010 (March 1, 2010) QUANTUM SOLAR POWER CORP. (Exact name of registrant as specified in its charter) NEVADA 000-52686 (State or other jurisdiction of incorporation) (Commission File No.) 3900 Paseo Del Sol Santa Fe, New Mexico 87507 (Address of principal executive offices and Zip Code) 505-216-0725 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.02 UNREGISTERED SALE OF EQUITY SECURITIES On March 1, 2010, we sold 500 restricted shares of common stock to one investor in consideration of $1,000.00.The shares were sold pursuant to the exemption from registration contained in Reg. 506 of the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 7th day of April 2010. QUANTUM SOLAR POWER CORP. BY: DARYL EHRMANTRAUT Daryl Ehrmantraut , President
